                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


HERMAN WILLIAM HIGHSHAW

       Plaintiff,

       v.                                                            Case No. 19-CV-1547

JACOB MARTIN,
ANTHONY WATKINS,
SERENA SMITH, and
LAURA SUKOWATY,

       Defendants.


            DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS
                     PURSUANT TO FED. R. CIV. P. 12(b)(6)


       PLEASE TAKE NOTICE that Defendants Jacob Martin and Anthony Watkins, by their

attorneys, Milwaukee County Office of Corporation Counsel, by Assistant Corporation Counsel

Dale R. Nikolay, hereby moves the Court, the Honorable Lynn Adelman presiding, for an order

granting dismissal of plaintiff’s complaint (ECF No. 1) based on plaintiff’s failure to state a claim

against Martin and Watkins, pursuant to Fed. R. Civ. P. 12(b)(6). This motion is based upon the

accompanying supporting brief, as well as all the pleadings filed in this matter to date.

       Dated at Milwaukee, Wisconsin this 1st day of June, 2020.


                                              MARGARET C. DAUN
                                              Milwaukee County Corporation Counsel

                                      By:     s/ Dale R. Nikolay
                                              DALE R. NIKOLAY
                                              Wisconsin Bar No. 1002447
                                              Assistant Corporation Counsel
                                              Attorney for defendants, Jacob Martin, Anthony
                                              Watkins, and Serena Smith



            Case 2:19-cv-01547-LA Filed 06/01/20 Page 1 of 2 Document 19
P.O. Mailing Address:
Milwaukee County Office of Corporation Counsel
901 North 9th Street, Room 303
Milwaukee, WI 53233
Telephone:    (414) 278-4087
Facsimile:    (414) 223-1249
Email: dale.nikolay@milwaukeecountywi.gov




                                       2
         Case 2:19-cv-01547-LA Filed 06/01/20 Page 2 of 2 Document 19
